Title: To Thomas Jefferson from James Belsches, 16 June 1804
From: Belsches, James
To: Jefferson, Thomas


          
            Sir
            Gloucester County Virga. June 16. 1804
          
          You will excuse me (I trust) for troubling you with this address when you know the Cause. As your Friend and advocate for your uprightness, together with the duty I owe to my Country, I have been induced to write you on a subject, which probably may involve the Nation and yourself in some difficulty.
          There is now in the mouth of Severne River (a Harbour in the Bay) two armed vessels man’d chiefly with Blacks bound to the Island of St. Domingo laden’d, as I have been inform’d, with Gun powder & Military Stores, they carry 14 or 16 Guns and from 30 to 40 Men, And I have no hesitation in beleaving that they will if they have it in their power take any Slaves who may inlist with them; The Laws of the Country would I know punish them, but those Renegadoes put all law at defiance. I will not undertake to say whether their Conduct as to their trade is proper or not this I leave to your Superior Judgement to determine 
          I only am apprehensive that we, situated near this Harbour may be Injured by those people carrying off our Slaves in a Clandestine manner. I have also been told that there are two Merchants in Norfolk carrying on the same trade to those Savages. It is my Idea that your enemies might implicate you & Calumniate your Character supposing you Sanctiond this Business.
          If this Information may be of Sirvice either to you as an Individual or my Country I shall be highly Gratified
          I am your Friend
          
            James Belsches 
          
        